Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 03/09/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner Anh Nguyen’s approval, authorization for this examiner’s amendment was given in a telephone interview with Aaron Swehla (Reg. No. 64,200) on 06/02/2022.

The application has been amended as follows:
1.	(Currently Amended) A system comprising:
one or more processing devices; and
a memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the system to perform operations comprising:
collecting data indicative of a plurality of users having viewed or not viewed a media content item, determining that a first set of one or more users of the plurality of users have viewed the media content item, and selecting based at least in part on: 
determining that the second set of one or more users have not viewed the media content item;
correlating one or more communications of the second set of one or more users with usage data corresponding to the first set of one or more users; and
scoring the second set of one or more users based at least in part on the correlating, and comparing the scoring of the second set of one or more users to a threshold;
consequent to the selecting
recognizing a plurality of segments of the communications and assigning a value to each segment of the plurality of segments based at least in part on analyzing content of the segment;
ranking the plurality of segments of the communications based at least in part on the assigned values;
selecting, based at least in part on the ranking, two or more segments of the plurality of segments and using the selected two or more segments to form a composite of selected communications from two or more of the communications that includes the selected two or more segments; and
controlling the serving of the composite of selected communications to one or more remote devices.

2.	(Original) The system as recited in claim 1, the operations further comprising:
identifying a mapping of the media content item to the one or more remote devices;
where the controlling the serving of the composite of selected communications to the one or more remote devices comprises using the mapping of the media content item to the one or more remote devices.

3.	(Original) The system as recited in claim 2, where the communications comprise textual content or audio content.

4.	(Original) The system as recited in claim 3, where the assigning the value to each segment of the plurality of segments based at least in part on analyzing the content of the segment comprises scoring the segment based at least in part on recognition of words and/or expressions in the segment.

5.	(Original) The system as recited in claim 3, where the communications comprise audio content and the assigning the value to each segment of the plurality of segments based at least in part on analyzing the content of the segment comprises scoring the segment based at least in part on recognition of voice quality in the segment.

6.	(Original) The system as recited in claim 2, where the communications comprise video content and the assigning the value to each segment of the plurality of segments based at least in part on analyzing the content of the segment comprises scoring the segment based at least in part on recognition of facial expressions in the segment.

7.	(Original) The system as recited in claim 2, where the composite of selected communications comprises a composite of video communications.

8.	(Currently Amended) One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations comprising:
collecting data indicative of a plurality of users having viewed or not viewed a media content item, determining that a first set of one or more users of the plurality of users have viewed the media content item, and selecting based at least in part on: 
determining that the second set of one or more users have not viewed the media content item;
correlating one or more communications of the second set of one or more users with usage data corresponding to the first set of one or more users; and
scoring the second set of one or more users based at least in part on the correlating, and comparing the scoring of the second set of one or more users to a threshold;
consequent to the selecting
recognizing a plurality of segments of the communications and assigning a value to each segment of the plurality of segments based at least in part on analyzing content of the segment;
ranking the plurality of segments of the communications based at least in part on the assigned values;
selecting, based at least in part on the ranking, two or more segments of the plurality of segments and using the selected two or more segments to form a composite of selected communications from two or more of the communications that includes the selected two or more segments; and
controlling the serving of the composite of selected communications to one or more remote devices.

9.	(Original) The one or more non-transitory, machine-readable media as recited in claim 8, the operations further comprising:
identifying a mapping of the media content item to the one or more remote devices;
where the controlling the serving of the composite of selected communications to the one or more remote devices comprises using the mapping of the media content item to the one or more remote devices.

10.	(Original) The one or more non-transitory, machine-readable media as recited in claim 9, where the communications comprise textual content or audio content.

11.	(Original) The one or more non-transitory, machine-readable media as recited in claim 10, where the assigning the value to each segment of the plurality of segments based at least in part on analyzing the content of the segment comprises scoring the segment based at least in part on recognition of words and/or expressions in the segment.

12.	(Original) The one or more non-transitory, machine-readable media as recited in claim 10, where the communications comprise audio content and the assigning the value to each segment of the plurality of segments based at least in part on analyzing the content of the segment comprises scoring the segment based at least in part on recognition of voice quality in the segment.

13.	(Original) The one or more non-transitory, machine-readable media as recited in claim 9, where the communications comprise video content and the assigning the value to each segment of the plurality of segments based at least in part on analyzing the content of the segment comprises scoring the segment based at least in part on recognition of facial expressions in the segment.

14.	(Original) The one or more non-transitory, machine-readable media as recited in claim 9, where the composite of selected communications comprises a composite of video communications.

15.	(Currently Amended) A method comprising:
collecting data indicative of a plurality of users having viewed or not viewed a media content item, determining that a first set of one or more users of the plurality of users have viewed the media content item, and selecting based at least in part on: 
determining that the second set of one or more users have not viewed the media content item;
correlating one or more communications of the second set of one or more users with usage data corresponding to the first set of one or more users; and
scoring the second set of one or more users based at least in part on the correlating, and comparing the scoring of the second set of one or more users to a threshold;

consequent to the selecting
recognizing a plurality of segments of the communications and assigning a value to each segment of the plurality of segments based at least in part on analyzing content of the segment;
ranking the plurality of segments of the communications based at least in part on the assigned values;
selecting, based at least in part on the ranking, two or more segments of the plurality of segments and using the selected two or more segments to form a composite of selected communications from two or more of the communications that includes the selected two or more segments; and
controlling the serving of the composite of selected communications to one or more remote devices.

16.	(Original) The method as recited in claim 15, the operations further comprising:
identifying a mapping of the media content item to the one or more remote devices;
where the controlling the serving of the composite of selected communications to the one or more remote devices comprises using the mapping of the media content item to the one or more remote devices.

17.	(Original) The method as recited in claim 16, where the communications comprise textual content or audio content.

18.	(Original) The method as recited in claim 17, where the assigning the value to each segment of the plurality of segments based at least in part on analyzing the content of the segment comprises scoring the segment based at least in part on recognition of words and/or expressions in the segment.

19.	(Original) The method as recited in claim 17, where the communications comprise audio content and the assigning the value to each segment of the plurality of segments based at least in part on analyzing the content of the segment comprises scoring the segment based at least in part on recognition of voice quality in the segment.

20.	(Original) The method as recited in claim 16, where the communications comprise video content and the assigning the value to each segment of the plurality of segments based at least in part on analyzing the content of the segment comprises scoring the segment based at least in part on recognition of facial expressions in the segment.

Reasons for Allowance
Claims 1, 8 and 15 are allowable, since closest arts The closest arts, Vickrey et al. (hereinafter referred to as Vickrey) (U.S. Pub. No. 2017/0295249 A1), Mamkina et al. (hereinafter referred to as Mamkina) (U. S. Patent. No. 10032451 B1), Freund et al.  (U. S. Pub. No. 2016/0036939 A1) fail to teach the operations performed by the system, the method and the operations performed by the processing device with instructions stored in non-transitory machine-readable media,  comprising: collecting data indicating the first set of users have viewed the media content, and second set of users have not viewed the media content; sending communications to two sets of user devices; then building the communication links between first set of user devices and second set of user devices, the communication links comprise graphical user interface; assigning a value to each segment of the communications, ranking the segments based on the assigned values; selecting composite of communications based on the ranking; controlling the serving the composite of the selected communications to remote devices.
The novelty of claimed invention is based on the facts that the operations comprise, collecting data indicating the first set of users have viewed the media content, and second set of users have not viewed the media content; sending communications to two sets of user devices; then building the communication links between first set of user devices and second set of user devices, the communication links comprise graphical user interface; assigning a value to each segment of the communications, ranking the segments based on the assigned values; selecting composite of communications based on the ranking; controlling the serving the composite of the selected communications to remote devices.
Vickrey, Mamkina and Freund simply teach determining an audience of users to assign to a posted content item in an online system, user recognition for speech processing systems, and selecting content for simultaneous viewing by multiple users.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Feldman et al. (U. S. Pub. No. 2018/0082331 A1)  teaches an online system to present content item to viewing user.  Mehta et al. (U. S. Patent No. 8799953 B2) teaches media content distribution systems and methods. Freund et al.  (U. S. Pub. No. 2016/0036939 A1) teaches methods, systems for providing content to a group of users.
Dependent claims 2-7, 9-14 and 16-20 depend on now allowed independent claims 1, 8 and 15, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on July 15, 2020. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2456
06/03/2022


/ANH NGUYEN/Primary Examiner, Art Unit 2456